   Case 1:20-cr-00282-ARR Document 1 Filed 08/03/20 Page 1 of 1 PageID #: 1




GK
F. #2019R00659

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                        NOTICE OF MOTION
                                                        1:20-cr-00282(ARR)(RML)
         - against -                            Criminal Docket No.       -       (      )

LORNA BAILEY,

                         Defendant.

---------------------------X


                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant LORNA BAILEY’s

waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             August 3, 2020

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney
                                                 Eastern District of New York
                                                 Attorney for Plaintiff
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11202


                                          By:    _______________________________
                                                 Gillian A. Kassner
                                                 Assistant United States Attorney
                                                 (718) 254-6224

Cc:      Clerk of the Court
         Jeannie Henry, Esq.
